

Exhibit 10.1


OSG
 
 
 
Overseas Shipholding Group Inc.

__________________________________________________________________________________________________



 
666 Third Avenue
New York, NY 10017
www.osg.com
Tel:  212 578 1900
Fax: 212  251 1170
E-mail: marntzen@osg.com
Morten Arntzen
President &
Chief Executive Officer



As of June 15, 2012


Myles Itkin
c/o OSG
666 Third Avenue
New York, New York 10017
 
 
Dear Myles:


As you know, Overseas Shipholding Group, Inc. (the “Company”) continues to face
challenges to its business resulting from the downturn in recent years of the
global shipping industry.  Given your position as Executive Vice President and
Chief Financial Officer of the Company, you are key to the Company’s business
and your continued employment is important to the Company’s future success.


To encourage your continued employment with the Company, the Company wishes to
offer you a one-time lump sum cash retention bonus in the amount of One Million
Five Hundred Thousand Dollars ($1,500,000), less applicable tax withholdings
(the “Retention Bonus”), subject to the terms set forth in this letter agreement
(this “Agreement”).  The Retention Bonus will be paid to you on (or about)
June15, 2012.  You hereby agree that if prior to June15, 2014, you are
terminated by the Company for Cause or resign without Good Reason, then you will
repay the full gross amount of the Retention Bonus to the Company within thirty
(30) days following the date of such termination or resignation.  In addition to
the foregoing, you hereby agree that any such repayment obligation may be
satisfied at the Company’s election by offsetting any or all of such repayment
obligation by amounts otherwise then due to you from the Company, other than
from any amounts then due to you from the Company that constitute “non-qualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.  For the avoidance of doubt, the forgoing
repayment obligation will not apply upon a termination of your employment due to
your death or a termination of your employment by the Company due to your
Disability.  For the purposes of this letter, the terms “Cause”, “Disability”
and “Good Reason” will have the meanings assigned thereto under the Change of
Control Protection Agreement between you and the Company, entered into as of
January 1, 2012.


This Agreement is not an agreement of employment and does not guarantee that the
Company will employ you for any specific time period, nor does it modify in any
respect the Company’s right to terminate or modify your employment or
compensation.  The Retention Bonus will not be treated as compensation for
purposes of computing benefits or considered for purposes of determining the
availability or amount of any benefit under any benefit plan of the
Company.  This Agreement constitutes the entire understanding and agreement of
the parties regarding the subject matter herein and supersedes all prior
discussions, negotiations, correspondence, communications, understandings and
agreements between the parties relating to subject matter hereof.  No amendment,
waiver, modification or change of any provision of this Agreement will be valid
unless in writing and signed by the parties hereto.  This Agreement will be
governed by and construed in accordance with the internal laws of the State of
New York.


This Agreement will be null and void if it is not executed and delivered by you
on or prior to June 15, 2012.  Please feel free to contact me if you have any
questions.


Sincerely,
/s/Morten Arntzen
Morten Arntzen
President and Chief Executive Officer


Accepted and Agreed By:


/s/Myles Itkin                                
Myles Itkin
Date:  June 14, 2012
